02-11-273-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00273-CV
 
 



Brett Arnold and Patricia A. Rudder


 


APPELLANTS




 
V.
 




B.R. Israel


 


APPELLEE



 
 
------------
 
FROM THE 141st
District Court OF Tarrant COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
On June
6, 2012, after we denied appellants’ third motion to extend time to file
appellants’ brief, we notified appellants
that their brief had not been filed as required by Texas Rule of Appellate
Procedure 38.6(a).  See Tex. R. App. P. 38.6(a).  We stated we could
dismiss the appeal for want of prosecution unless appellants or
any party desiring to continue this appeal filed with the court within ten days
a response showing grounds for continuing the appeal.  See Tex. R. App.
P. 42.3.  Appellants filed a response on June 11, 2012, but it did not show
grounds for continuing the appeal.
Because
appellants' brief has not been filed, we dismiss the
appeal for want of prosecution.  See Tex. R. App. P. 38.8(a), 42.3(b),
43.2(f).
Appellants
shall pay all costs of this appeal, for which let execution issue.
 
PER CURIAM
 
 
PANEL: 
GABRIEL,
J.; LIVINGSTON, C.J.; and DAUPHINOT, J.  
 
DELIVERED: 
June 28, 2012  




 




[1]See
Tex. R. App. P. 47.4.